Me. Justice Franco Soto
delivered the opinion of the court.
The only assignment made by the appellant is that the lower court erred in overruling the motion to dismiss because no trial had been had within the 120 days, he having made no motion for change of venue or continuance.
The district attorney admitted the error in his brief and at the hearing.
The complaint made originally in the municipal court charged aggravated assault and battery and the question was raised at the trial of the case de novo in the district court. The record on appeal was filed on September 1, 1926, and the case was tried on February 4, 1927- As we have held before in similar cases, the 120 days begin to run from the filing of the appeal in the -district court and not from the filing of the notice of appeal. People v. Mercado, 27 P.R.R. 523.
The district attorney admitted the facts on which the motion was based and simply opposed the motion without any argument. The trial judge overruled the motion and stated that it had been impossible to try the case sooner on account of the crowded docket. But it has been held repeatedly by this Supreme Court that that reason alone is not sufficient to justify a continuance beyond the time specified by law, and therefore the judgment appealed from must be reversed and the case dismissed.